Citation Nr: 0215463
Decision Date: 09/13/02	Archive Date: 11/06/02

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-14 062	)	DATE SEP 13, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 1969.  

This appeal arises from a October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied increased evaluations for bilateral flat feet and a low back disorder and a total rating based on individual unemployability due to service-connected disability.  

The veteran submitted a notice of disagreement with the denial of an increased rating for bilateral flat feet and a total rating based on individual unemployability due to service connected disability.  He perfected his appeal as to those issues.  

The Board of Veterans Appeals (Board) in November 2000 denied an increased rating for bilateral pes planus.  The issue of a total rating based on individual unemployability due to service connected disability was remanded to the RO.  The veterans claim has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veterans service-connected disabilities consist of lumbar strain with moderate to severe degenerative disc disease at L4-5 and L5-S1 rated as 40 percent disabling; bilateral pes planus rated as 30 percent disabling, and; tinea pedis rated as zero percent disabling.  The combined service-connected disability rating is 60 percent.  

2.  The veteran completed the 11th grade and obtained a GED in service.  He has no further training.  Since service, he has been employed in jobs requiring manual labor.

3.  The veterans low back disability and bilateral pes planus limit him to jobs where he has to sit for only 30 minutes at a time and stand for only 15 minutes at time.  

4.  The veterans service-connected disabilities prevent him from securing or following a substantially gainful occupation.  
CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Background.  

During the pendency of the appellants appeal, the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5100 et seq.) (West Supp. 2002) became effective.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (VA regulations promulgating the VCAA).  This liberalizing legislation is applicable to the appellants claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Among other things, it provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board is satisfied that all relevant facts have been properly developed, and all of the duty to notify and assist provisions have been met.  That is, by way of the October 1998 rating decision and subsequent statement of the case and supplemental statements of the case, the RO notified the veteran and his representative of the applicable laws and regulations and gave notice as to the evidence needed to substantiate the claim.  In addition, there is no indication of any additional relevant evidence that has not been obtained.  The veteran has not identified any records that are not in the claims folder.  The RO obtained the veterans records of treatment at VA.  He has been examined and a social survey was conducted.  No further assistance to the veteran is required to comply with the duty to assist mandated by the VCAA.  

The Board is also satisfied as to compliance with its instructions from the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background.   

The veterans service-connected disabilities include lumbar spine strain, with moderate to severe degenerative disc disease at L4-5, and L5-S1, with a history of left radiculopathy, rated 40 percent disabling; bilateral pes planus with callus formation and degenerative changes, rated as 30 percent disabling; tinea pedis, rated as noncompensably disabling.  The combined service-connected disability rating is 60 percent.  

The veteran filed a Veterans Application for Increased Compensation Based on Unemployability in June 1998.  He indicated he was last employed full time in October 1992 as a laborer.  He had previously been employed as a transport driver.  He had completed three years of high school and attended one year of college.  He had no further training.  

In support of his claim the veteran submitted records from a private physician.  The veteran was being treated for injury from a motor vehicle accident in December 1997, which included back pain.  The assessment included acute back strain and aggravation of chronic back pain.  The veteran was followed from December 1997 and January 1998 with improvement in symptoms.  In January 1998 it was noted that he had returned to the previous level of chronic back symptoms that existed prior to the accident.  

In July 1998 the RO wrote the veteran to inform him of their efforts to contact his last employer.  A notation on the letter indicates his last employer did not respond to the request for information.  

A VA examination was performed in June 1998.  During the 1970s and 1980s he worked at the railroad as a laborer.  In the 1990s he worked at a construction company.  He had recently had more pain in his back.  The low back pain was located in the lower lumbar spine area and sometimes referred to both legs or to both hips and lateral thighs.  The pain was sharp and varied with body position.  He needed constant movement and stretching of his back in order to reduce the pain.    He took Ibuprofen tablets four times a day on average.  The veteran related that foot pain was located in the bow area.  Sometimes it referred to the calf areas and to the Achilles tendons.  The veteran had no problems eating, with hygiene, bathing, and some household chores.  He had back pain with shoveling, with putting on his pants and shoes, with bearing down when toileting, and generally with activities that required prolonged sitting or standing.  He had foot pain after walking about a block.  Walking up the stairs was painful and he had to hold the railing all the time.  He could walk up 15 steps, one step at a time.  He could drive for 45 minutes.  

Walking into the examination the veterans feet were turned out bilaterally thirty degrees.  He had bilateral flat feet with about 20 degrees varus and tender callus formations at the fourth metatarsal head.  He also had hallux valgus deformity of the great toe of about thirty degrees and bunion formation bilaterally with tenderness on the right side of the joint.  There was no heat or swelling of either foot.  The plantar fascia had right tenderness at the metatarsal head bilaterally.  There was no tenderness at the heel calcaneal side.  Examination of the spine revealed some scoliosis in the lumbar area.  It was concave to the left.  Range of motion of the spine revealed flexion to 80 degrees, extension to 10 degrees, lateral bending was to 20 degrees, and rotation to about 45 degrees bilaterally.  Forward flexion was most painful.  There was tenderness at the spinous processes, especially at L2-3-4-5, and in the gluteal muscle area and at the sacroiliac joint.  The muscles had normal tone and were nontender.  There was no iliolumbar ligament or sciatic nerve tenderness.  Straight leg raising was to about 70 degrees bilaterally.  Patellar tendon reflexes were +1 and Achilles tendon reflexes were +1.  Sensory test revealed no abnormalities.  There was no muscle atrophy.  X-rays of the feet revealed bilateral hallux valgus and degenerative changes bilaterally in the first metatarsal phalangeal joints and fourth and fifth metatarsal joints.  X-rays of the low back revealed moderate to severe degenerative disc disease at L4-5 and L5-S1.  

According to the VA examiner the veterans low back pain and flat feet limited him to a desk job.  There were no cognitive limitations and no objective abnormalities in terms of memory, following instructions, fine movements, skills or obstructive thought processes.  Medications did not affect his condition significantly.  

In January 1999, the veteran indicated that he had been that month in the Vocational Rehabilitation and Counseling Division and found medically infeasible for training.  Review of the veterans VA Vocational Rehabilitation folder reveals the veteran first participated in January 1985.  A Counseling Record-Narrative Report revealed the veteran was initially seen for evaluation in October 1984.  The veterans educational background included completion of the 11th grade.  He had obtained a GED while in the military.  In the Marine Corp he worked as a military policeman.  Following his discharge he worked at the Milwaukee Transport Company from 1969 to 1970.  He was fired for frequent tardiness.  From 1971 to 1972 he worked in security at First Wisconsin National Bank.  He attended the University of Wisconsin-Milwaukee.  He last held long term employment as a laborer for the Milwaukee Road Railroad Company from 1974 to 1980.  He was laid off.  He was briefly called back in 1981.  He attempted to work for one week as a machine operator in 1983.  The prolonged standing aggravated his back.  The veterans individualized written rehabilitation plan indicated the veteran should pursue adult basic education.  He successfully completed reading and mathematics workshop.  Testing revealed marginal academic skills for completion of training at the degree level.  His verbal and quantitative abilities were below average.  His vocabulary was estimated as at grade 11.9, comprehension was at 7.9 and reading was grade 9.7.  It was agreed the veteran should pursue academic remediation.  

A February 1999 VA Counseling Record and Narrative Report revealed the veteran was seen for counseling to complete the initial evaluation process.  Although it was determined that it was reasonably feasible for the veteran to pursue a program of vocational rehabilitation services, he declined to do so, citing his back condition as being too severe for him to attend training.  His case was placed in discontinued status.  

In November 1999 the RO requested and received copies of the veterans VA outpatient treatment records.  They included June VA records of complaints of an exacerbation of low back pain.  The veteran had been seen in the VA podiatry clinic in July and October 1998.   

In February 2000 the veteran stated he had not worked since February 1993.  

Pursuant to the Boards remand, a VA examination was performed in August 2001.  The VA examiner reported the veteran was independent in his self-care.  He was able to dress himself without difficulty and do his own shopping, cleaning, vacuuming and laundry.  He got his brother to help carry some of his groceries.  He did not cut his own grass.  He spent most of his time sitting around, though he had some increase in his pain if he sat too long.  

The examiner observed that the veteran was able to sit through the examination without needing to change position.  Although the veteran stated that he had some discomfort in his back, no obvious pain behaviors were noted.  He was able to tolerate about 30 minutes of sitting in the examination room.  On examination, the veteran was able to rise from the chair without difficulty.  Examination of the spine revealed slight scoliosis with a concavity to the left.  Range of motion testing showed 80 degrees of flexion, 15 degrees of extension, right lateral flexion to 10 degrees, and left lateral flexion to 20 degrees.  His back was tender, particularly at L4-5.  There was no evidence of muscle spasm, atrophy, or weakness.  Deep tendon reflexes were equal and symmetrical.  Straight leg raising was negative at 70 degrees bilaterally.  Examination of the feet revealed bilateral flat feet.  There was a 20-degree varus bilaterally.  There was callus over the fourth metatarsal bilaterally as well as over the great toe.  There was hallux valgus deformity of the great toes bilaterally with tenderness.  There was minimal metatarsal tenderness and no evidence of heel or calcaneal tenderness.  

The VA examiner recommended that the veteran be restricted to sedentary work that allowed him to sit in one position for no more than one-half hour at a time.  At that point he should be able to get up and change positions.  He felt that the veteran should be able to stand for up to 15 minutes at a time before being allowed to sit down and should be able to carry objects at least 10 pounds on an as needed basis.  He might be able to do some forms of light duty activity provided he is not required to stand in performing this.  It was also noted that ambulation would also be limited for distances because of his complaints of pain in his feet.  The examiner acknowledged that working an eight-hour day caused the veteran some increase in symptoms.  However, at a sedentary level, he felt there should not be any increased impairment or further progression of the degenerative spine disease or flat feet.  The examiner indicated that the veteran did not have any cognitive limitations based on his service-connected disabilities in any manner.  

A VA Social Survey was conducted in September 2001.  The VA Social Worker noted that the veteran stated he was unable to physically handle any form of employment.  He added that there appeared to be no psychological-social indications would prevent this veteran from seeking gainful employment and recommended that ongoing vocational assessment be continued.  However, the social worked stated there was a strong indication that this effort will be sabotaged relating to the veterans desire to work or continue his current pattern of behavior.  Records and interview indicated limited areas of follow-up in either Pain Clinic or psychological systems.  The diagnosis on Axis I was adjustment disorder not otherwise specified.  

The RO also requested any additional VA treatment records of the veteran electronically.  In February 2001 the RO sent the veteran a letter informing him they had requested his VA treatment records.  The records received at the RO reflected treatment for nonservice-connected disorders.    

Laws and Regulations.  

Pursuant to 38 C.F.R. § 3.340(a), total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  If the total rating is based on a disability or combination of disabilities of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A veteran who does not meet the criteria under 38 C.F.R. § 4.16(a), but who is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, shall be rated totally disabled.  38 C.F.R. § 4.16(b).  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with an average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id.  

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimants case outside the norm.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither nonservice-connected disabilities nor advancing age may be considered.  See Hersey v. Derwinski, 2 Vet. App. 91 (1996).  

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. App. 116, 118 (1994); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); VAOPGCPREC 75-91.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

Analysis.  

Initially, the Board notes that the veterans combined service-connected disability rating is 60 percent and therefore does not meet the schedular standards set out in 38 C.F.R. § 4.16(a) for a total rating.  Therefore, the Boards task is to determine whether there are circumstances in this case which would justify a total disability rating based on unemployability.  38 C.F.R. § 4.16(b).  In other words, the Board must determine if there are circumstances, apart from nonservice-connected disabilities, that place this veteran in a different position than other veterans with disabilities rated as 60 percent disabling.  

Pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b), the Board considers relevant subjective factors and the veterans individual circumstances as they relate to the veterans unemployability.  The veteran completed the 11th grade and obtained a GED in service.  Testing by the VA Vocational Rehabilitation service indicated that compared to others with a 12th grade education the veteran was well below the norm.  The veterans prior employment history reveals his only work experience involved jobs that required manual labor.  Other than his training in service the veteran has no other occupational training.  In addition, the January 1999 VA Certification of Entitlement/Current Feasibility report includes a determination that the veteran has difficulty with prolonged standing, walking, lifting, etc., due to service-connected disability and that he did not have sufficient transferable military skills to acquire suitable civilian employment.  Moreover, the VA physician stated the veteran is limited to sedentary occupations that do not require that he sit for more than 30 minutes or stand for more than 15 minutes.  See Martin v. Brown, 4 Vet. App. 136 (1993) (when a total rating claim is presented, a VA examining physician should address the extent of functional and industrial impairment).  Thus, the evidence shows that the veterans service-connected disabilities limit him to working in a sedentary job, but that he does not have the requisite skills required to obtain and retain a sedentary job.  Accordingly, the Board concludes the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  


ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted, subject to regulations governing the award of monetary benefits.  


		
	M. L. Nelsen
	Acting Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
